NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM H. HEINO, SR.,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0n,dent-Appellee.
2011-7160
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case n_0. 09-112, Judge Wi]liam A.
M00rn1an.
ON MOTION
ORDER
Wi1]iam H. Hein0, Sr. moves to schedule oral argu-
ment in Ap1'i1 2012.
The court notes that briefing is completed
Acc0rdingly,
IT ls 0R1)EREI) THA'r:

HEINO V. DVA
2
The motion is granted and the case will be placed on
the Ap1'i1 2012 ca1endar.
FOR THE COURT
JAN 1 2 2012 /s/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Nathan S. Marnmen, Esq. F"_En
U S COURT 0F APPEALS FUR
Lauren A. Ween1an, Esq. - -THE FEUERAL clRcUIT
s8
JAN 1 2 2012
JANHORBALY
CLERK